DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-11, 14-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0026728 A1) in view of Perry et al. (US 2017/0050111 A1).
Regarding Claims 1,16, and 30, Carter discloses a method for launching [other content] from streaming content, the method comprising: storing information regarding media content in memory [claim 1], a system for launching [other content] from streaming content, the system comprising: memory that stores information regarding media content [claim 16] and a system for launching [other content] from streaming content, the system comprising: memory that stores information regarding media content [claim 30] (A method and apparatus for providing an interactive video viewing experience for a user. The user has an internet enabled device and launches an interactive watching application (IWA) on his device. Using the IWA, he brings up a list of available video content and selects a video for viewing. As the user is viewing the video, an overlay display appears on the lower portion of the screen and overlays a portion of the still running video. The overlay displays "Touch for information regarding this program.” When the user touches the display, the video pauses and a web page containing information regarding or relating to the program or its subject matter is displayed. Utilizing various similar overlays, an interactive video viewing experience is provided to the user. The experience can include various overlays and associated experiences, such as obtaining information regarding new characters or consumer products as they appear, abstract; Memory 3111 may store data and instructions that configure the processor(s) 3110 to execute operations in accordance with the techniques described above. The communication device 3112 may be or include, for example, an Ethernet adapter, cable modem, Wi-Fi adapter, cellular transceiver, Bluetooth transceiver, or the like, or a combination thereof, para 0122),
the media content having at least one or more trigger points (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 
each trigger point associated with a set of data specific to a [content] scene within an interactive title (Each trigger in the feed can have an associated content type, e.g., display a fact, display a photo, display a quiz, etc. The data relevant to the content type can be included in the data feed, can be interpreted by an application, e.g., interactive watching application (IWA) 130, that runs on internet enabled device 115. IWA 130 can build the related overlay display, for example, based on a display element and the data of the trigger. As the video playback progresses, IWA 130 can monitor the feed for a begin time code signaling a time to display related content, and can react to the time arriving at the begin time code by displaying the related content, e.g. via an overlay display, until the time when the end time code arrives, para 0044);
streaming the media content over a communication network to a user device (a video content provider, such as a network broadcast station (e.g. NBC, ABC, etc.), or a video on demand provider (e.g. Comcast™, Netflix™, etc.), among others, uses IWE 120 to create a trigger for additional content to appear on a user’s internet enabled device, such as user 110's 
receiving a selection of one of the at least one or more trigger points over the communication network from the user device (As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with IWE 120, etc. At the 5:25 point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola’s new product." As the display element catches the attention of user 110, he notices the new Coca Cola product in the TV show. Having some interest in the product, user 110 touches the display element as it is being displayed on the touch-sensitive display of internet enabled device 115, which pauses the video and displays website data associated with a uniform resource locator (URL) on internet enabled device 115, para 0048);
identifying the set of data associated with the selected trigger point (As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with IWE 120, etc. At the 5:25 point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola's new product." As the display element catches the attention of user 110, he notices the new Coca Cola product in the TV show. Having some interest in the product, user 110 touches the display element as it is being displayed on the touch-sensitive display of internet enabled device 115, which pauses the video and displays website data 
and launching the interactive title for [content] by the user device based on the identified set of data associated with the selected trigger point (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch hero for information on Coca Cola's new product." When user 110 touches the display element as it is displayed on internet enabled device 115, the video is paused and the website data associated with the URL obtained from third party platform 125 is displayed on internet enabled device 115. Once user 115 is done exploring the website, he exits the website and associated display element, and the video restarts from the same point, para 0051).
However, Carter fails to explicitly disclose launching gameplay from steaming content, each trigger point associated with a set of game data specific to a gameplay scene; identifying the set of game data associated with the selected trigger point; launching the interactive title for gameplay.
Perry is in the field of cloud based game play (abstract) and teaches launching gameplay from steaming content (therefore allow for a smooth transition to cloud streaming. It will be appreciated that in some implementations, the transition from local content to streaming content occurs automatically without requiring user input, whereas in other implementations, the transition occurs in response to user input, para 0065; Processor 1650 is 

Regarding Claims 2 and 17, Carter discloses wherein receiving the selection of one of the at least one or more trigger points comprises receiving input during play of the streamed media content at the user device, the input specifying a media location associated with the selected trigger point (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola's new product.” When user 110 touches the display element as it is displayed on internet enabled device 115, the video is paused and the website data associated with the URL obtained from third party platform 125 is displayed on internet enabled device 115, para 0051; As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with I WE 120, etc. At the 5:25 point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays “Touch here for information on Coca Cola's new product." As the display elemen: catches the attention of user 110, he notices the new Coca Cola product in the TV show. Having some interest in the product, user 110 touches the display element as it is being displayed on the touch-sensitive display of internet enabled device 115, which pauses the video and displays website data associated with a uniform resource locator (URL) on internet enabled 

Regarding Claims 3 and 18, Carter fails to explicitly disclose wherein identifying the set of game data associated with the selected trigger point comprises matching the media location of the selected trigger point to a corresponding gameplay location of the gameplay scene within the interactive title.
However, Carter teaches identifying the set of data associated with the selected trigger point comprises matching the media location of the selected trigger point to a corresponding data location of the scene within the interactive title (As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with IWE 120, etc. At the 5:25 point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video, para 0048 [metadata location is associated with trigger and what to display at that selected trigger point); The URL can be associated with the trigger. For example, when the trigger is added as meta-data to the video content, the URL can also be added to the video content as meta-data, or when the trigger is added to the database associated with IWE 120, the URL can also be added to the database, etc. User 115 navigates around the website exploring the new product. Once he is done exploring the website, he exits the website and associated display element, and the video restarts from the same point, para 0049).


Regarding Claims 4 and 19, Carter discloses wherein the interactive title is launched at the matched [content] location (As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with I 
However, Carter fails to explicitly disclose wherein the location is for gameplay.
Perry teaches launching the interactive title for gameplay (the client device 224 can be configured to communicate status updates to the cloud gaming system regarding the presentation of the initial content 234. Such status updates can include information identifying a current state of presentation of the initial content, as well as user inputs/selections/navigation. In response to such status updates, the execution of the video game by the game machine 118 can be directed to perform any of various options within the context of the video game. The transition between rendering of initial content 234 by the client device 224 to streaming of the video game from the streaming server 220 can thus be managed and synchronized to provide a smooth user experience, para 0070; the trigger to initiate streaming of the video game also triggers initiation of interactive gameplay of the video game. For example, the initiation content can include all content of the video game that is to be presented to the user prior to initiating actual interactive gameplay. Then, at the point of initiating interactive gameplay, the client device 100 transitions from presenting locally stored content to presenting cloud-based streaming content, para 0068). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carter with the teachings of Perry for the purpose of user selection based instantiating the game for the selected game title (Perry, para 0045).
Regarding Claims 5 and 20, Carter discloses wherein matching the media location to the data location includes matching a time of the media location to a time of the data location (For example, IWE 120 can serve a data feed that includes triggers. In some embodiments, the triggers can specify the begin and end lime codes to display content, e.g., via an overlay display, that is related to the video or the video's contents. For example, display a specific overlay display or display element (also referred to as a display template) at 12:52 into playback, in which case the data fields of the trigger in the feed can be start time, stop time, and a pointer to the overlay display or display element to use, para 0043; the video content provider can create a trigger that displays additional content at a pre-defined point in the video (e.g. at the 5:25 point of the video), when the next or a specific commercial begins (e.g. at the next commercial break or when a Coca Cola™ commercial begins), when a specific TV show begins, when a specific character from a TV show or movie appears in the video, etc, para 0046).
Carter fails to explicitly disclose the gameplay location and a timestamp.
However, Carter teaches a time duration code (For example, IWE 120 can serve a data feed that includes triggers. In some embodiments, the triggers can specify the begin and end time codes to display content, e.g., via an overlay display, that is related to the video or the video's contents. For example, display a specific overlay display or display element (also referred to as a display template) at 12:52 into playback, in which case the data fields of the trigger in the feed can be start time, stop time, and a pointer to the overlay display or display element to use, para 0043).
Perry teaches launching the interactive title for gameplay (the client device 224 can be configured to communicate status updates to the cloud gaming system regarding the presentation of the initial content 234. Such status updates can include information identifying a current state of presentation of the initial content, as well as user inputs/selections/navigation. In response to such status updates, the execution of the video game by the game machine 118 can be directed to perform any of various options within the context of the video game. 

Regarding Claims 6 and 21, Carter discloses identifying an end [data] location of the [content]; matching the end [content] location to another media location; and resuming streaming of the media content at the another media location (The URL can be associated with the trigger. For example, when the trigger is added as meta-data to the video content, the URL can also be added to the video content as meta-data, or when the trigger is added to the database associated with IWE 120, the URL can also be added to the database, etc. User 115 navigates around the website exploring the new product. Once he is done exploring the website, he exits the website and associated display element, and the video restarts from the same point., para 0049, 0051).
However, Carter fails to explicitly disclose wherein the location is for gameplay.
Perry teaches launching the interactive title for gameplay (the client device 224 can be configured to communicate status updates to the cloud gaming system regarding the presentation of the initial content 234. Such status updates can include information identifying a 

Regarding Claims 7 and 22, Carter discloses resuming streaming of the media content at another media location based on a [content] status (The URL can be associated with the trigger. For example, when the trigger is added as meta-data to the video content, the URL can also be added to the video content as meta-data, or when the trigger is added to the database associated with IWE 120, the URL can also be added to the database, etc. User 115 navigates around the website exploring the new product. Once he is done exploring the website, he exits the website and associated display element, and the video restarts from the same point., para 0049, 0051).
However, Carter fails to explicitly disclose a game-state status.
Perry teaches a game-state status (The execution of the game build 300 by the game machine 118 defines a game engine 302, that receives and processes inputs to update a game state, and outputs image frame data 350 and audio data 352, para 0077). It would have been 

Regarding Claims 8 and 23, Carter fails to explicitly disclose further comprising displaying a timeline of the media content on the user device, wherein the at least one or more trigger points is viewable on the timeline.
However, Carter teaches displaying a time of the media content on the user device, wherein the at least one or more trigger points is viewable at that time (For example, IWE 120 can serve a data feed that includes triggers. In some embodiments, the triggers can specify the begin and end time codes to display content, e.g., via an overlay display, that is related to the video or the video's contents. For example, display a specific overlay display or display element (also referred to as a display template) at 12:52 into playback, in which case the data fields of the trigger in the feed can be start time, stop time, and a pointer to the overlay display or display element to use, para 0043; the video content provider can create a trigger that displays additional content at a pre-defined point in the video (e g. at the 5:25 point of the video), when the next or a specific commercial begins (e.g. at the next commercial break or when a Coca Cola™ commercial begins), when a specific TV show begins, when a specific character from a TV show or movie appears in the video, etc, para 0046).
Further, Perry teaches a timeline for events to be displayed (FIG. 11 illustrates a method for performing a stream test simultaneous with boot-up of a game machine for streaming a cloud video game, in accordance with implementations of the disclosure. The timeline 1100 indicates events for a client device, whereas the timeline 1102 indicates events for a cloud gaming system, including one or more servers which may communicate with the client device. At method operation 1104, the client device connects to the cloud gaming system and requests to initiate gameplay of a cloud video game. In response to the request, at method operation 

Regarding Claims 9 and 24, Carter fails to explicitly disclose wherein at least one of the trigger points is based on user gameplay data captured at a save point in the interactive title.
However, Carter teaches a trigger point captured at a point in the content (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola's new product." When user 110 touches the display element as it is displayed on internet enabled device 115, the video is paused and the website data associated with the URL obtained from third party platform 125 is displayed on internet enabled device 115, para 0051; a video content provider, such as a network broadcast station (e.g. NBC, ABC, etc.), or a video on demand provider (e.g. Comcast™, Netflix™, etc.), among others, uses IWE 120 to create a trigger for additional content to appear on a user's internet enabled device, such as user 110's internet enabled device 115, while streaming an associated video. A trigger can cause additional content to be displayed based on various events or data related to the video, and the additional content can be overlaid over the display of the streaming video (as is shown with the "overlay display" of internet enabled device 115), para 0042, see fig. 1).
Further, Perry teaches wherein at least a time point is based on user gameplay data captured at a save point in the interactive title (the user may choose to save the game at various time points, various geographic/spatial locations, various amounts of completion, etc. during gameplay, to allow him/her to return to the same (or approximately the same) place in 

Regarding Claims 10 and 25, Carter fails to explicitly disclose wherein the identified set of game data includes data regarding a game character and a status of the game character within the gameplay scene.
However, Carter teaches identifying the set of data associated with the selected trigger point (As IWA 130 is displaying the streamed video, IWA 130 receives the trigger, e.g. as meta-data sent with the streamed video, from the database associated with IWE 120, etc. At the 5:25 point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola’s new product." As the display element catches the attention of user 110, he notices the new Coca Cola product in the TV show. Having some interest in the product, user 110 touches the display element as it is being displayed on the touch-sensitive display of internet enabled device 115, which pauses the video and displays website data associated with a uniform resource locator (URL) on internet enabled device 115, para 0048; The URL can be associated with the trigger. For example, when the trigger is added as meta-data to the video content, the URL can also be added to the video content as meta-data, or when the trigger is added to the database associated with IWE 120, the URL can also be added to the database, etc. User 115 navigates around the website exploring the new product. Once he is done exploring the website, he exits the website pnd associated display element, and the video restarts from the same point, para 0049).


Regarding Claims 11 and 26, Carter fails to explicitly disclose wherein the game character data defines at least one of a skill level, gear, and items of the game character within the gameplay scene.
Perry teaches wherein the game character data defines at least one of a skill level, gear, and items of the game character within the gameplay scene (there may be various visual indicators that indicate to the user a current status of a character or of the gameplay, such as powers, items possessed, other users' characters, etc. As another example, a video game in which the user assumes the role of piloting a vehicle may include a view of a cockpit of the vehicle, para 0089). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carter with the teachings of Perry for the purpose of tracking a user's game view as the interactive gameplay of the video game proceeds (Perry, para 0089).

Regarding Claims 14 and 29, Carter discloses wherein streaming the media content further includes displaying a notification when play of the streamed media content reaches one of the at least one or more trigger points (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which 

Regarding Claim 15, Carter fails to explicitly disclose wherein streaming the media content further blocks some of the at least one or more trigger points based on user access to the interactive content title.
However, Carter teaches wherein streaming the data associated with the trigger point blocks streaming the media content (When the video reaches the 5:25 trigger point, IWA 130, based on the data of or associated with the trigger, selects a display element and overlays the display element over the streaming video. User 110 notices the display element, which appears in the lower part of the screen of internet enabled device 115 and displays "Touch here for information on Coca Cola's new product.” When user 110 touches the display element as it is displayed on internet enabled device 115, the video is paused and the website data associated with the URL obtained from third party platform 125 is displayed on internet enabled device 115. Once user 115 is done exploring the website, he exits the website and associated display element, and the video restarts from the same point, para 0051). Furthermore, defining specifics for streaming content based on above teachings would involve routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carter with the teachings for the purpose of controlling the content streaming based on interactive data associated with a trigger (Carter, para 0051).

s 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0026728 A1) in view of Perry et al. (US 2017/0050111 A1) and further in view of Linn et al. (US 2016/0029153 A1).
Regarding Claims 12 and 27, the combination of Carter and Perry fails to explicitly disclose wherein the identified set of game data includes an activity identifier associated with an activity within the gameplay scene.
Linn is in the field of activity monitoring (abstract) and teaches wherein the identified set of game data includes an activity identifier associated with an activity within the gameplay scene (the extended activity data includes position information, such as the last played/viewed/recorded position in a media file (i.e, the position in the media file where playback or recording stopped or was last performed), the position of a marker in a file, the position/state of gameplay in a video game (e.g., the last level played, coordinates to a place that the player was last at, points and/or achievements earned, and/or information that can be used to recreate the state of a game played on source electronic device 202 at companion electronic device 204), etc, para 0082; If the activity advertisement message does not comprise a flag that is asserted (step 700, no), companion electronic device 204 compares the activity identifier from the activity advertisement message to activity identifiers for activities that are available at companion electronic device 204 (step 704). For example, companion electronic device 204 can look up the activity identifier from the activity advertisement message in activity identifiers in the available-activity table at companion electronic device 204 (or other structure where companion electronic device 204 stores available activity information, as described earlier with reference to FIG. 4), para 0102). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carter and Perry with the teachings of Linn for the purpose of continuing an activity performed and enable a user to continue a task seamlessly and without complex user intervention (Linn, para 0041).

Regarding Claims 13 and 28, the combination of Carter and Perry fails to explicitly disclose wherein launching the gameplay launches the activity associated with the activity identifier.
Linn teaches wherein launching the gameplay launches the activity associated with the activity identifier (the extended activity data includes position information, such as the last played/viewed/recorded position in a media file (i.e, the position in the media file where playback or recording stopped or was last performed), the position of a marker in a file, the position/state of gameplay in a video game (e.g., the last level played, coordinates to a place that the player was last at, points and/or achievements earned, and/or information that can be used to recreate the state of a game played on source electronic device 202 at companion electronic device 204), etc, para 0082). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carter and Perry with the teachings of Linn for the purpose of monitoring the position of gameplay (Linn, para 0082).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benedetto (US 2018/0021684 A1), Colenbrander (US 9,795,879 B2), Benedetto et al. (US 2017/0354888 A1), Quan et al. (US 8,764,555 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/6/2021